Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 1 of 20 PageID #: 2424




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

  ____________________________________
                                      )
  DONALD BROWN,                       )
                    Plaintiff         )
                                      )
              v.                      )       No. 1:19-cv-00327-MSM-LDA
                                      )
  BANK OF AMERICA                     )
  CORPORATION, NEWREZ, LLC            )
  d/b/a SHELLPOINT MORTGAGE           )
  SERVICING, and THE BANK OF          )
  NEW YORK MELLON                     )
  CORPORATION,                        )
                    Defendants.       )
  ____________________________________)


                           MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        This matter comes before the Court on Motions for Summary Judgment filed

  by defendant Bank of America (ECF No. 51) and defendants NewRez, LLC d/b/a

  Shellpoint Mortgage Servicing and The Bank of New York Mellon Corporation (ECF

  No. 36) as well as the defendants’ Motions to Strike (ECF Nos. 30 and 40). For the

  following reasons, the Court GRANTS the defendants’ Motions for Summary

  Judgment (ECF Nos. 30 and 40) and DENIES as moot the defendants’ Motions to

  Strike (ECF Nos. 36 and 51).


                                 I.    BACKGROUND

     A. Loan

        On December 21, 2006, the plaintiff, Donald H. Brown (“Mr. Brown”), executed

                                          1
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 2 of 20 PageID #: 2425




  an adjustable-rate note promising to repay $290,000.00 to the lender, Countrywide

  Home Loans, Inc. (“Countrywide”), in connection with residential property located at

  33 Gibbs Lane, Unit 4, Portsmouth, Rhode Island (“Property”). (ECF No. 31-1 at 10.)

  On the same day, Mr. Brown executed a mortgage on the property with Mortgage

  Electronic Registration Systems, Inc. (“MERS”) as the nominee for Countrywide.

  (ECF No. 31-1 at 14.) The mortgage provides, in paragraph 22, for the lenders’ power

  of sale in the event of the borrower’s breach of the mortgage terms. (ECF No. 31-1 at

  22-23.)

            The defendants have become connected to Mr. Brown’s home loan and

  mortgage over the course of several years and through various transfers and

  assignments common in the mortgage universe. On July 1, 2008, Bank of America

  Corporation (“BOA”) 1 acquired Countrywide in the midst of a nationwide financial

  crisis.          Reuters,            https://www.reuters.com/article/us-bankofamerica-

  countrywide/bank-of-america-completes-countrywide-buy-idINN0148670320080701

  (last visited September 10, 2021).

            In 2011, MERS transferred Mr. Brown’s mortgage to The Bank of New York

  Mellon (“BoNYM”). (ECF No. 31-1 at 34.) At that time, Mr. Brown’s loan was

  serviced by Bank of America Home Loans Servicing, LP (“BAC Home Loans”), a

  subsidiary of Bank of America, N.A. BAC Home Loans eventually transferred loan

  servicing to Specialized Loan Servicing, LLC (“SLS”), which assumed oversight of Mr.



  1
   BOA is the parent company of Bank of America, N.A., which “is the successor by
  July 1, 2011, de jure merger to BAC Home Loans Servicing, LP, formerly known as
  Countrywide Home Loans Servicing.” (ECF No. 41-7 at 4.)

                                              2
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 3 of 20 PageID #: 2426




  Brown’s mortgage payments (ECF No. 31-1 at 36); Loan servicing transferred again

  in 2016 to defendant NewRez, LLC d/b/a Shellpoint Mortgage Servicing (“Shellpoint”)

  (ECF No. 31-1 at 41).

        B. Default and Trial Period Plan

           It is uncontested that Mr. Brown stopped making his mortgage payments in

  2009. (ECF No. 1-1 at 3.) In September and October of that year, Mr. Brown and

  BAC Home Loans communicated regarding potential loan modification options,

  including those available under the Home Affordable Modification Program

  (“HAMP”) created by the federal government to assist individuals who had fallen

  behind on their mortgage payments. (ECF No. 1-3 at 24.) In a letter dated September

  14, 2009, BAC Home Loans outlined the requirements for a “three-month trial period

  for your mortgage loan modification.” Id.    The letter indicated that “under the

  Federal Government’s Home Affordable Modification Program, [BAC Home Loans]

  may be able to provide a more affordable mortgage payment.” Id. Mr. Brown was

  advised by letter to make three “trial period mortgage payments of $1,380.12” each

  and to return additional documents required to “complete the three-month trial

  modification process and determine [Mr. Brown’s] eligibility for the permanent

  modification of [his] loan.” Id. The letter further provided that “[i]f [BAC Home

  Loans] determine[s] that you are not eligible for a permanent modification under the

  Home Affordable Modification Program, we will contact you to review other options.”

  Id.

           In a subsequent letter to Mr. Brown dated September 25, 2009, BAC Home



                                           3
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 4 of 20 PageID #: 2427




  Loans provided a checklist for the documents and forms required “to finalize the

  three-month trial modification period and qualify for the permanent modification of

  your loan.” (ECF No. 31-1 at 57.) This letter cautioned that “[i]f for some reason you

  are not eligible for the Home Affordable Modification Program once you’ve started the

  trial period, we will contact you and review other options.” Id. The payment coupons

  accompanying the September 25th letter instructed Mr. Brown to make the three-

  month trial period plan payments in lieu of, and not in addition to, his regular

  mortgage payments. Id.

        BAC Home Loans supplied Mr. Brown with a customer copy of the “Home

  Affordable Modification Trial Period Plan” (“TPP”), which Mr. Brown signed and

  returned. (ECF No. 1-3 at 19.) Mr. Brown understood that if he “compli[ed] with this

  Trial Period Plan . . . and [his] representations in Section 1 continue to be true in all

  respects, then the Servicer will provide [Mr. Brown] with a Home Affordable

  Modification Agreement . . . as set forth in Section 3….” Id. Eligibility for the HAMP

  loan modification required compliance with the TPP terms and by executing the TPP

  Mr. Brown acknowledged and accepted the following:

               [T]hat the Plan is not a modification of the Loan
               Documents and that the Loan Documents will not be
               modified unless and until (i) I meet all of the conditions
               required for modification, (ii) I receive a fully executed copy
               of a Modification Agreement, and (iii) the Modification
               Effective Date has passed. I further understand and agree
               that the Servicer will not be obligated or bound to make
               any modification of the Loan Documents if I fail to meet
               any one of the requirements under this Plan.

  Id.



                                             4
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 5 of 20 PageID #: 2428




         The parties do not dispute that Mr. Brown made the required TPP payments. 2

  (ECF No. 34 at 5.) Mr. Brown then made five additional payments in the same

  amount of $1,380.12 in January, February, March, May, and June 2010. Id. It was

  not until May 6, 2010, well after the three-month TPP was supposed to end, that BAC

  Home Loans informed Mr. Brown that his HAMP loan modification request had been

  reviewed and deemed ineligible because of a negative “net present value (NPV) of a

  modification” based on the applicable Department of the Treasury formula required

  for a HAMP modification. 3 (ECF No. 1-3 at 37.) BAC Home Loans’ correspondence

  with Mr. Brown reminded him that participating in the TPP did not alter his original

  loan obligations (Id. at 21) and, when BAC Home Loans determined that it could not

  offer Mr. Brown a loan modification, it instructed him “to continue making the normal

  monthly payments required under [his] original loan documents to help avoid

  foreclosure” (Id. at 38).

         On June 24, 2010, BAC Home Loans informed Mr. Brown by another letter




  2 Although there was some correspondence from BAC Home Loans in 2010 that
  informed Mr. Brown that he had failed to make one of his payments, that letter
  appears to have been sent in error.

  3
    According to the HAMP Guidelines issued on March 4, 2009, “A standard NPV Test
  will be required on each loan that is in Imminent Default or is at least 60 days
  delinquent . . . [and] will compare the net present value (NPV) of cash flows expected
  from a modification to the net present value of cash flows expected in the absence of
  modification.” The guidelines provide that “[i]f the NPV Test generates a negative
  result,    modification      is optional,    unless    prohibited   under     contract.
  www.treasury.gov/press-center/press-
  releases/Documents/modification_program_guidelines.pdf (last visited September
  10, 2021).


                                            5
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 6 of 20 PageID #: 2429




  that he qualified for a “new loan modification offer.” 4 (ECF No. 31-1 at 86-93.) The

  loan modification offer could be accepted by signing and returning the agreement and

  beginning to make the modified payments. Id. at 86. Mr. Brown did not sign and

  return the agreement. Instead, having continued to make the modified payments of

  $1,380.12 through June 2010, he stopped making payments altogether.            In his

  Statement of Disputed Facts, Mr. Brown states that he did not reject the June 2010

  loan modification offer but that “[h]e thought that he already had an agreement for a

  permanent modification of his loan flowing from the September 25, 2010 [sic] letter

  from BOA.” (ECF No. 34 at 6.)

      C. Bankruptcy and Foreclosure

        Several years later, Mr. Brown filed for bankruptcy. First, he filed for a

  Chapter 7 bankruptcy in 2016 and then for three Chapter 13 bankruptcies in 2017,

  2018, and 2019. Id. at 6-7. Mr. Brown admits that he did not include any claims

  against third parties in the 2016 Chapter 7 filing. Id. at p. 7. 5 The 2016 bankruptcy

  was discharged and each of the Chapter 13 bankruptcies were dismissed. Id. at 7-8.

        BoNYM notified Mr. Brown in 2018 that it was pursuing foreclosure. On

  October 4, 2018, BoNYM, through its counsel, sent a notice to Mr. Brown regarding




  4
   The June 24th loan modification offer, which included delinquent interest and fees
  to be added to the principal loan amount, required a monthly payment of $2,758.01.
  (ECF No. 31-1 at 87.)

  5 The parties dispute whether Mr. Brown disclosed any claims in any of his
  subsequent Chapter 13 Bankruptcies. Such disputed fact, however, is immaterial to
  the Court’s summary judgment decision.


                                            6
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 7 of 20 PageID #: 2430




  foreclosure protections. Id. at 8. 6 According to Mr. Brown, he never received that

  notice. Id. BoNYM then sent a notice to Mr. Brown on December 17, 2018, detailing

  the foreclosure sale of his property scheduled for February 12, 2019. Id.

      D. Lawsuit

        On the eve of the foreclosure sale, Mr. Brown sued the defendants in Rhode

  Island superior court and sought an injunction. Id. at 9. The foreclosure sale was

  postponed briefly, and Mr. Brown obtained a temporary restraining order (“TRO”)

  which expired on April 17, 2019. 7 Defendants BoNYM and Shellpoint removed the

  case to this Court in June of 2019 and on December 24th of that year, BoNYM through

  its counsel sent another foreclosure sale notice to Mr. Brown. Id. Further attempts

  to avoid the foreclosure sale scheduled for February 27, 2020, were unsuccessful. This

  Court denied Mr. Brown’s TRO request after concluding that Mr. Brown had failed

  to show a likelihood of success on the merits. On February 27, 2020, the Property

  was sold at foreclosure sale. Id. at 10. 8 Mr. Brown has lived at the Property and has

  been in default on his mortgage since June 2010. (ECF No. 30-1 at 7.)




  6 BoNYM has provided a copy of the October 4th notice and submitted an affidavit
  that supports the date of mailing. (ECF No. 31-1 at 7, 95-106.)

  7Although Mr. Brown attempts to dispute the expiration of the temporary restraining
  order, there is nothing in the record, or indeed any procedural rule, to support his
  claim that a TRO would remain in effect more than a year after it issued.

  8 Mr. Brown does not dispute that the note and mortgage contain “no explicit
  provision . . . which requires the lender to either modify the mortgage loan or exercise
  discretion in evaluating a potential modification, prior to initiating foreclosure under
  paragraph 22.” (ECF No. 34 at 3.)


                                             7
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 8 of 20 PageID #: 2431




      E. Present Posture

         In his Amended Complaint, Mr. Brown makes five claims. Count I alleges

  breach of contract against BOA. Mr. Brown asserts that he and BOA “entered into a

  valid and enforceable HAMP Agreement 9 in 2009 regarding a loan modification of the

  property.” (ECF No. 1-1 at 6.) In Count II, Mr. Brown maintains that BOA breached

  the duty of good faith and fair dealing “when it agreed to enter into a valid and

  enforceable HAMP Agreement with Mr. Brown, received timely payments during the

  trial period of the HAMP Agreement, and received additional payments beyond the

  trial period, and then subsequently declined the loan modification.” Id. at 7. In

  Counts III and IV, Mr. Brown puts forth breach of contract claims against BoNYM

  and Shellpoint. He alleges BoNYM committed breach of contract by “initiat[ing]

  foreclosure proceedings against Mr. Brown, despite knowledge of Mr. Brown’s

  previous compliance with the HAMP Agreement with BOA, thereby breaching the

  contract it has with Mr. Brown as the holder of the Mortgage, which has to date never

  been fulfilled due to BOA’s conduct.” Id. at 8. Count III, while wanting for clarity,

  appears to allege that BoNYM, as successor to the mortgage, was bound to the terms

  of any permanent loan modification contract entered into by its predecessor. In Count

  IV, Mr. Brown claims that Shellpoint has also committed breach of contract because

  “Shellpoint’s attempts to pursue collection efforts against Mr. Brown are wrongful



  9In his Complaint, Mr. Brown defines the Home Affordable Modification Plan Trial
  Period Plan as the “HAMP Agreement.” For clarity, Mr. Brown’s use of “HAMP
  Agreement” is misleading and confusing. The accepted term for such a plan is “Trial
  Period Plan” or “TPP.” This discrepancy is problematic. A TPP and permanent
  HAMP loan modification are not one and the same as will become clear.

                                           8
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 9 of 20 PageID #: 2432




  and in breach of the mortgage” as a result of “BOA’s wrongful conduct in failing to

  make the loan modification permanent….” Id. Finally, in Count V, Mr. Brown asserts

  BoNYM violated R.I. Gen. Laws § 34-27-3.1 by failing to provide the required form

  notice under the statute. Id. at 9.

        The three defendants have moved for summary judgment, with BoNYM and

  Shellpoint filing their motion jointly. (ECF No. 30.) Mr. Brown opposes both motions

  for summary judgment. (ECF Nos. 33 and 45.) The defendants have also moved to

  strike portions of Mr. Brown’s affidavits in support of his opposition to summary

  judgment; they argue that it contains improper evidence (ECF Nos. 36 and 51.) As

  stated above, the motions for summary judgment may be decided without reference

  to the affidavit statements in question and the motions to strike are denied as moot.

        Each of Mr. Brown’s claims, except for Count V, turns on (1) whether Mr.

  Brown and BAC Home Loans entered into a contract in the fall of 2009, (2) what

  precisely that contract required, and (3) whether there was a breach of such contract.

        The Court is sensitive to the challenges and hardships endured by homeowners

  and mortgagors in the years since 2008. The financial crisis precipitated by the

  subprime mortgage lending that pervaded the turn of the last century resulted in a

  series of federally created initiatives and programs designed to help homeowners

  whose financial circumstances were out of sync with their required home loan

  payments.    As is evident in this case, and in others brought under similar

  circumstances, these programs, and the banks tasked with implementing them, are

  not without their faults. The outcome in this case, however, does not depend upon



                                            9
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 10 of 20 PageID #: 2433




   these imperfect responses to the financial crisis but upon whether Mr. Brown has

   presented sufficient facts to survive summary judgment.

                         II.    SUMMARY JUDGMENT STANDARD

         Summary judgment’s role in civil litigation is “to pierce the pleadings and to

   assess the proof in order to see whether there is a genuine need for trial.” Garside v.

   Osco Drug. Inc., 895 F.2d 46, 50 (1st Cir. 1990). Summary judgment is appropriate

   when the pleadings, depositions, answers to interrogatories, and admissions on file,

   together with the affidavits, if any, show there is no genuine issue as to any material

   fact. Id. at 49. “A dispute is genuine if the evidence about the fact is such that a

   reasonable jury could resolve the point in the favor of the non-moving party. A fact

   is material if it carries with it the potential to affect the outcome of the suit under the

   applicable law.” Santiago–Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 52

   (1st Cir. 2000).

         In ruling on a motion for summary judgment, the Court must examine the

   record evidence “in the light most favorable to, and drawing all reasonable inferences

   in favor of, the nonmoving party.” Feliciano de la Cruz v. El Conquistador Resort &

   Country Club, 218 F.3d 1, 5 (1st Cir. 2000) (citing Mulero–Rodriguez v. Ponte,

   Inc., 98 F.3d 670, 672 (1st Cir. 1996)). “[W]hen the facts support plausible but

   conflicting inferences on a pivotal issue in the case, the judge may not choose between

   those inferences at the summary judgment stage.” Coyne v. Taber Partners I, 53 F.3d

   454, 460 (1st Cir. 1995). Furthermore, “[s]ummary judgment is not appropriate

   merely because the facts offered by the moving party seem more plausible, or because



                                               10
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 11 of 20 PageID #: 2434




   the opponent is unlikely to prevail at trial. If the evidence presented ‘is subject to

   conflicting interpretations, or reasonable [people] might differ as to its significance,

   summary judgment is improper.’” Gannon v. Narragansett Elec. Co., 777 F. Supp.

   167, 169 (D.R.I. 1991) (quoting 10A Charles A. Wright, Arthur R. Miller & Mary K.

   Kane, Federal Practice & Procedure, § 2725, at 106-09 (1983)).

         Whether summary judgment is appropriate in this case first requires the Court

   to determine the absence or presence of a contract.

                                     III.   DISCUSSION

     A. Count I – BOA Breach of Contract

         The parties acknowledge that under Rhode Island law, a valid contract exists

   where there are: “competent parties, subject matter, a legal consideration, mutuality

   of agreement, and mutuality of obligation.” DeAngelis v. DeAngelis, 923 A.2d 1274,

   1279 (R.I. 2007) (citing R.I. Five v. Med. Assocs. of Bristol Cty., Inc., 668 A.2d 1250,

   1253 (R.I. 1996)). The defendants further acknowledge Mr. Brown’s execution of a

   TPP. (ECF Nos. 31 at 4-5; 41 at 2.) As mentioned above, Mr. Brown’s papers define

   his “Home Affordable Modification Trial Period Plan” as a “HAMP Agreement.” (ECF

   No. 45-1 at 3.) The plaintiff also describes the “Home Affordable Modification Trial

   Period Plan” as a “loan modification agreement.” Id. at 15. The preliminary task for

   the Court is to determine whether these competing terms indicate an issue of

   disputed material fact as to the parties’ obligations regarding Mr. Brown’s mortgage.

   As explained below, the Court finds no issue of material fact exists with respect to

   the TPP and that the TPP was not a permanent loan modification agreement,



                                             11
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 12 of 20 PageID #: 2435




   notwithstanding Mr. Brown’s creative nomenclature.

                 1. Contract

          “The determination of whether a contract exists is a question of law….”

   Haviland v. Simmons, 45 A.3d 1246, 1257 (R.I. 2012) (citing Nonnenmacher v. City

   of Warwick, 722 A.2d 1199, 1202 (R.I.1999)). Mr. Brown’s TPP has all the necessary

   elements of a contract. The September 15, 2009, letter from BAC Home Loans

   detailed the initial offer for the TPP. (ECF No. 31-1 at 54.) In particular, the letter

   indicates that it is in reference to a “three-month trial period for your mortgage loan

   modification” and indicates that the TPP participant “will receive a package with

   additional details and documents that we need returned to us so we can complete the

   three-month trial modification process and determine your eligibility for the

   permanent modification of your loan.” Id. The letter instructs the mortgagor to “[g]et

   started by making your first trial period mortgage payment.” Id.           In a follow-up

   letter dated September 25, 2009, BAC Home Loans reminded Mr. Brown to make his

   first trial period payment “to begin the trial period while you gather the requested

   documentation.” Id. At 57. After the first trial payment, “the next step is . . . to return

   the requested documents and enclosed forms in order to finalize the three-month trial

   modification period and qualify for the permanent modification of your loan.” Id. Mr.

   Brown submitted his first TPP payment and executed the TPP on October 5, 2009.

   There is no dispute that Mr. Brown accepted the TPP offer and made the three




                                               12
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 13 of 20 PageID #: 2436




   required payments 10 in October, November, and December 2009.

         From the plain language of the BAC Home Loans letters and the executed TPP

   itself, the TPP is not a Home Affordable Modification Agreement “that would amend

   and supplement (1) the Mortgage on the Property, and (2) the Note secured by the

   Mortgage.” Id.

         The mutual agreement contained in the TPP is captured by the following

   language:

               If I have not already done so, I am providing confirmation
               of the reasons I cannot afford my mortgage payment and
               documents to permit verification of all my income . . . to
               determine whether I qualify for the offer described in this
               [Trial Period] Plan (the “[Modification Agreement] Offer”).
               I understand that after I sign and return two copies of this
               [Trial Period] Plan to the Servicer, the Servicer will send
               me a signed copy of this Plan if I qualify for the
               [Modification Agreement] Offer or will send me written
               notice that I do not qualify for the [Modification
               Agreement] Offer.

   (ECF No. 1-3 at 83.)   The TPP was an agreement, supported by consideration,

   between the mortgagor, Mr. Brown, and BAC Home Loans that required Mr. Brown

   to submit certain financial documents to the bank in addition to his trial payments

   and, in return, required BAC Home Loans to determine whether Mr. Brown qualified

   for and would therefore be offered a permanent loan modification under HAMP.

   Contrary to Mr. Brown’s argument, however, the TPP articulated what it did not

   require.

               During the period (the “Trial Period”) commencing on the

   10It is undisputed that Mr. Brown also made additional payments in the same
   amount as required under the TPP in January, February, March, May, and June of
   2010.

                                           13
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 14 of 20 PageID #: 2437




                Trial Period Effective Date and ending on the earlier of: (i)
                the first day of the month following the month in which the
                last Trial Period Payment is due (the “Modification
                Effective Date”) or (ii) termination of this Plan, I
                understand and acknowledge that:
                …

                G. I understand that the Plain is not a modification of the
                Loan Documents and that the Loan Documents will not be
                modified unless and until (i) I meet all of the conditions
                required for modification 11, (ii) I receive a fully executed
                copy of a Modification Agreement, and (iii) the Modification
                Effective Date has passed. I further understand and agree
                that the Servicer will not be obligated or bound to make
                any modification of the Loan Documents if I fail to meet
                any one of the requirements under this Plan.

   Id. at 84-85.)   The Court finds that to the extent Mr. Brown claims a breach of

   contract, the contract in question was a TPP.         It was not a permanent loan

   modification. 12 To summarize, based on the plain language of the TPP, if Mr. Brown

   made his three required TPP payments, complied with the TPP’s terms, and met the

   HAMP loan modification conditions, then BAC Home Loans would offer Mr. Brown a

   HAMP loan modification.      If Mr. Brown failed to meet any of these conditions,

   however, then he would not qualify, and would not be entitled to, a HAMP loan

   modification.




   11
     As mentioned, HAMP Loan Modifications are contingent upon the mortgagor
   meeting certain criteria outlined in the Treasury Department guidelines. Among
   these criteria is the NPV.

   12 Finding the TPP here amounted to a contract is in line with the First Circuit’s
   decision in Young v. Wells Fargo, N.A., which treated the TPP at issue in that case
   as a contract for purposes of the defendant’s motion to dismiss. In Young, the parties
   did not dispute that the TPP amounted to a contract, but rather contested the alleged
   breaches. 717 F.3d 224, 231-32 (1st Cir. 2013).

                                             14
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 15 of 20 PageID #: 2438




                2. Breach

         Applying Rhode Island law to the plaintiff’s breach of contract claims, as this

   Court must, to prevail Mr. Brown must demonstrate “that (1) an agreement existed

   between the parties, (2) the defendant[s] breached the agreement, and (3) the breach

   caused (4) damages to the plaintiff.” Barkan v. Dunkin’ Donuts, Inc., 627 F.3d 34, 39

   (1st Cir. 2010) (citing Petrarca v. Fid. & Cas. Ins. Co., 884 A.2d 406, 410 (R.I. 2005)).

         The Court has determined from the undisputed facts that the first element is

   satisfied – an agreement did exist between Mr. Brown and BAC Home Loans. The

   next question is whether a breach occurred.        Mr. Brown’s confusing terminology

   makes it difficult to determine whether he intended to set out a claim for breach of a

   permanent loan modification agreement or for breach of a TPP. But, as explained

   above, there was no permanent loan modification agreement.              The Court will

   therefore consider the breach of contract claim in connection with the TPP.

         Pursuant to the TPP, BAC Home Loans, for its part, needed to consider Mr.

   Brown for a permanent loan modification, and, if Mr. Brown complied and satisfied

   the HAMP modification conditions, then BAC Home Loans would issue a loan

   modification agreement. BAC Home Loans failed to timely issue a loan modification

   or to timely notify Mr. Brown that his application had been denied. It is undisputed

   that BAC Home Loans denied Mr. Brown’s HAMP loan modification in May 2010,

   several months after Mr. Brown submitted the last of the three payments required

   under the TPP. 13 Mr. Brown was denied a permanent loan modification under HAMP


    Among the frequently asked questions section included with the TPP, BAC Home
   13

   Loans estimated that "[i]t may take up to 45 days for us to review your documents

                                              15
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 16 of 20 PageID #: 2439




   on May 6, 2010, because the HAMP guidelines required a net present value (“NPV”)

   calculation of the HAMP loan modification for Mr. Brown. (ECF No. 31-1 at 83.)

   Based on Mr. Brown’s loan and financial information, the NPV was negative and,

   therefore, would not “be in the financial interest of the investor.” Id. It is this denial

   that Mr. Brown improperly identified as a breach of a permanent loan modification

   contract. But the only breach that is apparent to the Court is BAC Home Loans’

   untimely denial of the HAMP loan modification. 14 To satisfy the third and fourth

   breach of contract elements, Mr. Brown must establish that the late notification

   caused him injury.

                3. Damages

         “To make out a viable claim for breach of contract, the party alleging the breach

   must prove the amount of damages it has suffered with a reasonable degree of

   certainty.” T.G. Plastics Trading Co., Inc. v. Toray Plastics (Am.), Inc., 958 F. Supp.

   2d 315, 325 (D.R.I 2013) (citing Nat’l Chain Co. v. Campbell, 487 A.2d 132, 134-35

   (R.I. 1985)). The plaintiff, therefore, “bears the burden of proof in showing, ‘by

   competent evidence, the amount of damages that it suffered because of [the

   defendant’s] failure to perform.” Id. (citing Nat’l Chain Co., 487 A.2d at 134-35). At


   once they are received” to complete the modification request process and determine
   whether the applicant qualifies for the HAMP loan modification. (ECF No. 31-1 at
   80.)
   14 The Court notes that the necessary calculation that resulted in the negative NPV
   meant that Mr. Brown would have been denied HAMP loan modification regardless
   of whether BAC Home Loans sent its denial to Mr. Brown on January 6, 2010, or May
   6, 2010. If anything, given the June 24, 2010, offer, it seems that Mr. Brown actually
   benefitted from the delay because he made several months’ worth of payments at the
   lower TPP rate.

                                              16
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 17 of 20 PageID #: 2440




   this stage of litigation and “[o]n issues as to which the nonmovant bears the ultimate

   burden of proof, he may not defeat a properly focused motion for summary judgment

   by relying upon mere allegations or evidence that is less than significantly probative.”

   Maldonado-Denis v. Castillo-Rodriguez, 23 F.3d 576, 581 (1st Cir. 1994) (citing

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986)).

         Although BAC Home Loans did not render its decision within the trial period

   and the Modification Effective Date passed without a denial or approval of Mr.

   Brown’s permanent loan modification, Mr. Brown presents no facts or evidence to

   suggest that such a lapse caused him injury. Mr. Brown does not dispute that he

   owed $653,014.13 at the time of the foreclosure sale. (ECF No. 34 at 1.) He further

   acknowledges that, as recently as December 2020, he continued to reside at the

   Property even after the foreclosure sale. (ECF No. 33-1 at 1.) The Court is hard-

   pressed, in fact, to find among the papers before it, a specific allegation presented by

   Mr. Brown sufficient to establish that he incurred any compensable injury during the

   decade in which he remained in his house without making mortgage payments. At

   this stage, Mr. Brown cannot rely solely on bare assertions of damages contained in

   his Amended Complaint. The Court finds the absence of any disputed material fact

   that suggests or even hints at damages sounds a death knell of Mr. Brown’s breach

   of contract claim against BOA based upon the TPP.

         B. Count II – BOA Breach of Implied Covenant of Good Faith and Fair
         Dealing

         In addition to the breach of contract claim against BOA, Mr. Brown alleged a

   breach of the implied covenant of good faith and fair dealing against BOA.


                                             17
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 18 of 20 PageID #: 2441




   “[V]irtually every contract contains an implied covenant of good faith and fair dealing

   between the parties.” Dovenmuehle Mortg., Inc. v. Antonelli, 790 A.2d 1113, 1115

   (R.I. 2002) (quoting Centerville Builders, Inc. v. Wynne, 683 A.2d 1340, 1342 (R.I.

   1996)) (alteration in original). The Rhode Island Supreme Court has held, however,

   “that a claim for breach of the implied covenant of good faith and fair dealing does

   not create an independent cause of action separate and apart from a claim for breach

   of contract.” McNulty v. Chip, 116 A.3d 173, 185 (R.I. 2015) (citing A.A.A. Pool Serv.

   & Supply, Inc. v. Aetna Cas. & Sur. Co., 395 A.2d 724, 725-26 (1978)). Because Mr.

   Brown breach of contract claim against BOA cannot survive summary judgment, this

   claim also fails.

          C. Count III and Count IV – BoNYM and Shellpoint Breach of Contract

          In his Amended Complaint, Mr. Brown asserts that BoNYM “unfairly initiated

   foreclosure proceedings . . . thereby breaching the contract it has with Mr. Brown as

   the holder of the Mortgage….” (ECF No. 1-1 at 8.) Although Mr. Brown originally

   asserted a breach of the mortgage contract in the Amended Complaint, he pivots in

   his Opposition to BoNYM and Shellpoint’s Motion for Summary Judgment and

   suggests that BoNYM was bound to “honor the permanent modification” when the

   mortgage was assigned to it in 2011 and seems to present a new claim that BoNYM

   breached the alleged permanent loan modification agreement, rather than the

   mortgage contract. Id. at 13.

          It matters little whether Mr. Brown has alleged a breach of the mortgage

   contract or a breach of the alleged loan modification against BoNYM – both fail. As



                                             18
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 19 of 20 PageID #: 2442




   previously explained, the TPP was not a contract for loan modification. The TPP,

   therefore, did not modify Mr. Brown’s mortgage. As for a breach of the mortgage

   contract, Mr. Brown has not presented any facts to support a contention that BoNYM

   foreclosed on the property in breach of any of the terms of mortgage. Mr. Brown’s

   breach of contract claim against Shellpoint suffers the same fate.           Again, no

   permanent loan modification altered the terms of the mortgage contract and Mr.

   Brown presents no support for his claim that Shellpoint is in breach of the mortgage.

         D. Count V – BoNYM Violation of R.I.G.L. § 34-27-3.1

         Mr. Brown’s Amended Complaint alleges in Count V that BoNYM violated the

   foreclosure counseling notice requirements under R.I.G.L § 34-27-3.1 because,

   according to Mr. Brown, he never received the notice. Pursuant to the statute, the

   foreclosing entity is “to . . . provide by first class mail” the form notice to the

   mortgagor. In its Motion for Summary Judgment, BoNYM has supplied the Court

   with a copy of the Oct. 4, 2018, notice of foreclosure protections that it sent pursuant

   to § 34-27-3.1 and has submitted a corresponding affidavit. (ECF No. 31 at p. 7;

   Exhibits A-1, A-11.) Whether Mr. Brown received the notice is not the relevant

   question. As this Court has made clear, “[u]nder Rhode Island law, the date of

   postmark is ‘conclusive’ (albeit not exclusive) evidence of the date of mailing.” Cepeda

   v. Fay Servicing, LLC, 2020 WL 5775900, at *5 (D.R.I. Sept. 28, 2020) (quoting Rivera

   v. Emps.’ Ret. Sys. of R.I.¸ 70 A. 3d 905, 911 (R.I. 2013)). The Court is, therefore,

   satisfied in this case that BoNYM complied with the statute and provided the § 34-

   27-3.1 notice when it was mailed on October 4, 2018, at least 71 days before it sent



                                             19
Case 1:19-cv-00327-MSM-LDA Document 55 Filed 09/15/21 Page 20 of 20 PageID #: 2443




   the notice of foreclosure sale.



                                     IV.   CONCLUSION

         The Motions for Summary Judgment are GRANTED and the Motions to Strike

   are DENIED as moot.



   IT IS SO ORDERED:



   ___________________________________________
   Mary S. McElroy
   United States District Judge

   September 15, 2021




                                            20
